Per Curiam:
After listening to the able and learned arguments of the coun- • sel for the plaintiff in error, and examining with close attention -the assignments of error in this case, we fail to discover the ■slightest fault committed in the court below. Not one of the ■ exceptions contains anything that is novel, except, perhaps, the fourteenth. They have all, in one shape or the other, been repeatedly before us, and as repeatedly overruled.
The articles found upon the dead person and the opinions of ■the experts were properly admitted in evidence. So, also, were King’s threats, and Mrs. Dinsmore’s letters. Neither is the • complaint that the court did not fully and property instruct the jury on the law of self defense, a just one, for the charge of the ’.learned judge is full and complete on all points, and we do not .'know how a better one could have been framed.
It is true the quotation from Com. v. Drum, 58 Pa. 14, em*542braced by tbe fourteenth assignment, might well have been omitted, for it added nothing to what the learned judge said;, but as it was made part of the charge, and certainly did the defendant no harm, we may pass it as immaterial.
Nor can we agree that the ingredients necessary to constitute-murder in the first degree were wanting in the evidence. Of course, had the jury believed the testimony on part of the-defense their conclusion doubtless would have been different: from what it was; but the credibility of the witnesses was a matter for them to pass upon, and not for us or the court below.. On the other hand, the evidence on part of the commonwealth warranted that body in finding, not only that the killing was wilful and malicious, but also deliberate.
The other exceptions are of no moment whatever; and we,, therefore, pass them without comment.
Judgment affirmed, and it is ordered that the record be returned to the court below for execution.